DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that Hotchkies failed to disclose predicting a type of computing service that is to be requested.  Applicant’s specification states that a computing service is “often utilized to process data or accomplish tasks.”  Specification [0033].  The only suggestion of what a computing service could possibly be is in specification [0074], where “[f]or example, the computing service may be a database-based service and allocating the computing resources includes loading the corresponding data into memory of the identified edge node.”  The predicted content in Hotchkies is the predicted type of computing service.  
	Applicant argues that Hotchkies fails to disclose a specific edge node based on a physical location of the edge node and the predicted location.  This is performed using the DNS in Hotchkies [0018], where the DNS resolution or other request routing techniques known in the art identify the subset of content service computing devices that are associated with the determined cluster.
	Applicant argues that Hotchkies failed to disclose allocating computing resources for a predicted computing service at an edge node.  This is the downloading of the predicted content for the content request in Hotchkies [0018].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotchkies et al. (US 2019/0109926).
In regard to claim 1, Hotchkies disclosed a computer-implemented method for reducing latency in providing a computer service, the method comprising:
aggregating historical request data for a plurality of requests, wherein the aggregated historical request data includes at least the following data for a plurality of requests: a time of the request (requests for a same resource and submitted during a small time window on weekends), a location of a device from which the request originated (by devices within a geographic region), and a type of computing service being requested (content request); Hotchkies [0017], 
training a machine learning model based on the aggregated historical request data; Hotchkies [0017]
generating, from the trained machine learning model, a prediction for a type of computing service to be requested at a predicted time and a predicted location; Hotchkies [0018]
based on the generated predicted location, identifying an edge node (a subset of content serving devices), from a plurality of edge nodes (content serving devices), based on a physical location of the edge node; and Hotchkies [0018]
based on the generated predicted type of computing service and the predicted time, allocating computing resources for the computing service on the identified edge node. (pre-caching at least some content that were requested by the cluster of requests in anticipation of similar future requests routed their way) Hotchkies [0018]
In regard to claim 2, Hotchkies disclosed the machine learning model is at least one of a decision tree, a random forest, a neural network, a continual learning model, or a deep learning model. Hotchkies [0020], the model can be a supervised learning model (e.g., a decision tree or artificial neural network)…
In regard to claim 3, Hotchkies disclosed assigning a unique identifier one or more mobile computing devices to allow for tracking of the mobile computing device. Hotchkies [0034]
In regard to claim 4, Hotchkies disclosed the unique identifier is one of a cookie or a media access control (MAC) address. Hotchkies [0035]
In regard to claim 5, Hotchkies disclosed allocating the computer resources comprises performing at least one of:
deploying a virtualized software;
deploying a virtualized instance;
deploying a virtualized machine;
deploying virtualized infrastructure;
deploying a virtualized container;
loading a database into memory of the identified edge node;
caching content for the computing service; or Hotchkies [0018]-[0019]
allocating storage resources in memory of the identified edge node.
In regard to claim 6, Hotchkies disclosed identified edge node includes at least one of a server (content servers), a graphics processing unit (GPU), a central processing unit (CPU), or a field-programmable gate array (FPGA).  Hotchkies [0017]
In regard to claim 7, Hotchkies disclosed receiving, from a computing device, a request for the predicted service type at the predicted time; and Hotchkies [0018]-[0019]
performing, by the identified edge node, the requested service with the allocated computing resources. Hotchkies [0018]-[0019]
In regard to claim 8, Hotchkies disclosed the computing device is one of a smart phone, laptop, vehicle, drone, a mobile computer, or a plane. Hotchkies [0030]
Claim 9 is rejected for substantially the same reasons as claim 1.
Claim 10 is rejected for substantially the same reasons as claim 1.
Claim 11 is rejected for substantially the same reasons as claim 2.
Claim 12 is rejected for substantially the same reasons as claim 5.
Claim 13 is rejected for substantially the same reasons as claim 6.
Claim 14 is rejected for substantially the same reasons as claim 7.
Claim 15 is rejected for substantially the same reasons as claim 8.
Claim 16 is rejected for substantially the same reasons as claim 1.
Claim 17 is rejected for substantially the same reasons as claim 1.
In regard to claim 18, Hotchkies disclosed identifying the edge node from the plurality of edge nodes comprises: accessing service boundaries for the plurality of edge nodes; comparing the predicted location to the service boundaries; and based on the comparison of the predicted location to service boundaries, identifying the edge node.  Hotchkies [0018]
Claim 19 is rejected for substantially the same reasons as claim 5.
Claim 20 is rejected for substantially the same reasons as claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445